Citation Nr: 1826888	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and counselor


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016 the Veteran testified before the undersigned at a videoconference hearing.  A copy of the transcript of that proceeding is included in the record.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDING OF FACT

The Veteran's posttraumatic stress disorder with alcohol abuse is not manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for posttraumatic stress disorder with alcohol abuse are not met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.3. 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Law and Regulations

In a January 2014 rating decision VA granted entitlement to service connection for posttraumatic stress disorder and assigned a 30 percent rating.  The Veteran perfected an appeal as to the evaluation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

History contained in the record confirms that the Veteran has been married to his current wife since 1988 and has a very good relationship with her and his daughter.  He reported social activities of riding his motorcycle, hunting, fishing and being with his family.  Prior to his retirement in June 2013, he was a truck driver and supervisor.

The Veteran underwent a VA PTSD examination in December 2013.  The examiner reviewed the Veteran's prior examinations and VA treatment records.  As a result of that examination the examiner found occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks.  The examiner noted that the Veteran had been married four times.  He reported that his last job included supervisory duties before he retired in June 2013.  The Veteran's current social activities included riding a motorcycle, hunting, fishing and being with his family.  The Veteran described symptoms which included recurrent negative recollections, thought and activity avoidance, feelings of detachment, sleep impairment, irritability, hypervigilance, an exaggerated startle response, and suspiciousness.  The appellant denied suicidal or homicidal behavior.  The examiner opined that the Veteran had adjusted to his symptoms and was not "too bothered by his symptoms except when something specific or stressful brings about more symptoms."

In April 2014 the Veteran was evaluated at the Texas City, Texas VA Behavioral Clinic, for depression and a posttraumatic stress disorder evaluation.  He reported nightmares, flashbacks, increased arousal, insomnia, low motivation and decreased energy.  The examiner also confirmed depressive symptoms of disturbance of appetite, mood, concentration or interest in pleasurable activities, with no suicidal ideations and no manic, anxiety or panic symptoms.  

In July 2014 the Veteran was afforded a VA outpatient evaluation of his posttraumatic stress disorder.  He reported weekly nightmares, flashbacks, avoidance behavior and increased arousal.  He denied suicidal ideations or attempts, past episodes of mania, obsessive thoughts, compulsive behavior or cognitive issues.  The Veteran noted that he had mental and emotional benefits from group therapy and expressed an interest in individual therapy, without medication.  The appellant denied feeling hopeless or suicidal, as well as current or past episodes of mania.  No obsessive thoughts or compulsive behavior patterns were reported.

From an October 2014 encounter at VA mental health the examiner reported complaints of intrusive thoughts, depressed mood, avoidance and painful memories associated with Vietnam.  He continued reports of positive outcomes from group therapy, with continued denial of suicidal ideations or suicide attempts.

In a January 2015 mental health follow-up visit, the examiner documented complaints of intrusive thoughts, irritability, a depressed mood, avoidance of painful emotional stimuli associated with war, hyperarousal and hypervigilance.  The Veteran believed that group therapy was helpful.  He declined an offer to be put on medications.

Treatment records from June 2015 indicate that the Veteran felt positive about attending a Vietnam veterans reunion where he visited soldiers with whom he had served.  The appellant denied suicidal ideation. Mental status examination was notable for depression, anxiety and tenseness but no other pathology.   

In February 2016, the Veteran testified at a Board hearing before the undersigned.  At that proceeding the Veteran's wife and counselor also testified.  The Veteran's wife described her husband as always paranoid and that he carried a gun.  The Veteran stated that having the gun made him feel more secure and that he "refuse[d] to be a victim."  She also testified that the Veteran had been able to maintain good relationships with his older veteran neighbor and his younger veteran brother, beyond being able to hold their marriage together.  She indicated, however, that her husband's emotional problems had advanced to the point where he decided to stop working because he might hurt someone.  At the hearing the Veteran indicated that he had no desire to return to any form of employment.

The counselor reported that the Veteran had been a member for about two years with his group, and that the appellant requested individual sessions about 3 to 4 times per year.  He described the Veteran as driven by irritability which initiated a negative cycle of improper conduct, followed by guilt, then shame, which then reinitiated the cycle.  The counselor described the Veteran as having a habit of minimizing his symptoms.  By way of example, the counselor offered that while the Veteran testified he never thought about hurting himself, the appellant did have infrequent suicidal ideations without a plan and that it would sometimes become questionable to him as to whether he wanted to go on.  When asked if his posttraumatic stress disorder had gotten worse since his last VA examination in 2013, the Veteran replied that he "didn't think it's got any worse in the past 40 years", but didn't "think it got any better either."

In January 2017 the Veteran reported improved general mental and emotional responses after attending military reunions with other Vietnam veterans to include some with which he served.   However, the Veteran continued to report some depressed mood, anger management challenges, hyperarousal, and emotional numbing, indicating that "Vietnam will never go away."

Noticeably absent from the Veteran's mental health disability picture since 2013 are speech abnormalities, reports of extended panic attacks, memory problems, or difficulty understanding complex commands.  While there is some evidence of impaired judgment, disturbances in motivation and mood, and impaired abstract thinking, the Veteran has demonstrated the ability to establish and maintain significant quality social relationships.  

On review, the clinical evidence of record concerning the Veteran's posttraumatic stress disorder impairment shows that it most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At this functional level, an evaluation in excess of 30 percent is appropriate as the criteria for a 50 percent rating are not met or more nearly approximated at any time during the appeal period.

In reaching this decision the Board acknowledges that the appellant's counselor noted that the claimant had suicidal ideation, albeit infrequent ideation.  Significantly, no contemporaneously prepared therapy note corroborates such a complaint.  Rather the record shows that the Veteran consistently denies suicidal ideation.  The record shows that while the Veteran has been married four times, he has been married to his current spouse for more than 30 years and the claimant has a good relationship with her and his daughter.  Socially, the Veteran is shown to get along with other members of his therapy group, and he enjoys attending military reunions.  Occupationally, while the Veteran expresses no interest in going back to work prior to his retirement he was able to perform duties as a supervisor.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an increased rating for posttraumatic stress disorder at this time.  

The appellant is advised that should his disorder increase in severity at any time in the future he should submit a new claim and that claim will be evaluated based on the evidence available at that time.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder with alcohol abuse is denied.



____________________________________________
DEREK R. BROWN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


